In a criminal action, the defendant appeals from an order of the County Court, Westchester County, dated October 21, 1963, which denied his motion to inspect the Grand Jury minutes with respect to two indictments. Prior to the making of the motion, defendant had pleaded guilty to the indictments; sentence had been imposed; and defendant had fully served so much of the sentence as to which execution had not been suspended. Appeal dismissed. The order is not appealable; it is reviewable only on an appeal from the judgment of conviction (Code Grim. Pro., § 517; People v. Stewart, 20 A D 2d 675; People v. Latoski, 2 A D 2d 891) . Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.